Ryland, Judge,
delivered the opinion of the court.
The record shows that this was a.suit originally commenced befóte a justice oil the peace, and an appeal thence to the Circuit Court, where the cause was tried by the court without a jury, and the cou-rt found for the plaintiff.
The record has no instructions saved, nor is there any thing saved by which any question of law arises in the case. This court will not review the questions of fact.
It appears that defendant’s counsel offered some instructions, which the court would not permit to be put on the record, because the court observed that the instructions thus offered were not those which the court passed upon. There are no instructions preserved. Then, under the numerous decisions of this court, this judgment must be affirmed. (18 Mo. 476. Ib. 479. Ib. 509. 20 Mo. 276, Todd v. Aiken.)
The other judges concurring, the judgment is affirmed.